Citation Nr: 1228270	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals, injury right forefoot.

2.  Entitlement to service connection for residuals, left foot injury.

3.  Entitlement to service connection for residuals, right hip injury.

4.  Entitlement to service connection for residuals, left hip strain.

5.  Entitlement to service connection for residuals, injury, right leg.

6.  Entitlement to service connection for residuals, injury, left leg.   

7.   Entitlement to service connection for residuals, injury right shin.

8.  Entitlement to service connection for residuals, injury left shin.  

9.  Entitlement to service connection for a right elbow disability.  

10.  Entitlement to service connection for residuals, low back pain (also claimed as residuals low back injury).  

11.  Entitlement to service connection for residuals, injury right 4th toe.  

12.  Entitlement to service connection for unstable balance.  

13.  Entitlement to service connection for left elbow disability.

14.  Entitlement to service connection for right shoulder disability.

15.  Entitlement to service connection for left shoulder disability.

16.  Entitlement to service connection for right wrist disability.

17.  Entitlement to service connection for left wrist disability.

18.  Entitlement to service connection for residuals, injury right ankle.  

19.  Entitlement to service connection for residuals, left ankle inversion injury.  

20.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis (also claimed as a condition involving the knees, legs, shins and feet).  

22.  Entitlement to service connection for residuals, patellofemoral syndrome with arthralgia and myalgia right knee.

23.  Entitlement to service connection for residuals, patellofemoral syndrome with arthralgia and myalgia left knee.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1985 to July 1985 and from October 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran resides in the jurisdiction of the Montgomery, Alabama RO.  

In March 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for rheumatoid arthritis, now reopened; entitlement to service connection for a right knee disability; and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the Board hearing in March 2012, the Veteran notified the Board of her intention to withdraw her claims of entitlement to service connection for residuals, injury right forefoot; service connection for residuals, left foot injury; service connection for residuals, right hip injury; service connection for residuals, left hip strain; service connection for residuals, injury, right leg; service connection for residuals, injury, left leg; service connection for residuals, injury, right shin; service connection for residuals, injury left shin; service connection for a right elbow disability; service connection for residuals, low back pain; service connection for residuals, right fourth toe disability; service connection for unstable balance; service connection for a left elbow disability; service connection for a right shoulder disability; service connection for a left shoulder disability; service connection for a right wrist disability; service connection for a left wrist disability; service connection for residuals, injury, right ankle; service connection for residuals, left ankle inversion injury; and TDIU.  

2.  An unappealed July 2004 rating decision denied service connection for rheumatoid arthritis.  

3.  A claim to reopen for service connection for rheumatoid arthritis was received in April 2006.

4.  The evidence received since the prior final denial of service connection for rheumatoid arthritis is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for rheumatoid arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury right forefoot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, left foot injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, right hip injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, left hip strain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury, right leg have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for  residuals, injury, left leg have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

7.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury right shin have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

8.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury left shin have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

9.  The criteria for a withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a right elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

10.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, low back pain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

11.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury right fourth toe have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

12.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for unstable balance have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

13.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

14.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

15.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

16.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


17.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for a left wrist disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

18.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, injury right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

19.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to service connection for residuals, left ankle inversion injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

20.  The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

21.  The July 2004 rating decision denying service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

22.  New and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).   
  
      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the has withdrawn this appeal as to the claims of entitlement to service connection for residuals, injury right forefoot; service connection for residuals, left foot injury; service connection for residuals, right hip injury; service connection for residuals, left hip strain; service connection for residuals, injury, right leg; service connection for residuals, injury, left leg; service connection for residuals, injury, right shin; service connection for residuals, injury left shin; service connection for a right elbow disability; service connection for residuals, low back pain; service connection for residuals, right fourth toe disability; service connection for unstable balance; service connection for a left elbow disability; service connection for a right shoulder disability; service connection for a left shoulder disability; service connection for a right wrist disability; service connection for a left wrist disability; service connection for residuals, injury, right ankle; service connection for residuals, left ankle inversion injury; and TDIU.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the noted issues.

II.  New and material evidence

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  Notably, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening, " with new and material evidence as to each unproven element of a claim not required.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for rheumatoid arthritis in a July 2004 rating decision.  The RO found that the Veteran was treated for stress fractures and inversion injuries in service but that there was no relationship shown between the injuries in service and the current diagnosis of rheumatoid arthritis.  

In a July 2004 letter, the RO provided the Veteran with notice of the rating decision and her appellate rights.  The Veteran did not submit a timely notice of disagreement, and the July 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 
  
The evidence of record at the time of the July 2004 rating decision included active duty and reserve service treatment records and post-service private treatment records dated in 2003 and 2004.  The evidence received since the prior final rating decision includes records from the Social Security Administration (SSA), a report of a VA examination dated in May 2009, and the transcript of the noted Board hearing.  At the Board hearing, the Veteran testified that she began having pain in service during basic training.  The Veteran stated that she had pain with physical activity.  She stated that she visited sick call and was given light duty which excluded her from physical activities.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis.  The evidence submitted since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The evidence is also material, as it relates to the basis for the prior denial, specifically symptoms the Veteran  experienced in service.  As noted above, the Veteran's statements are presumed credible at this stage of analysis, per Justus.  Accordingly, the claim of entitlement to service connection for rheumatoid arthritis is reopened.  For reasons described below, this claim must be remanded for additional development.


ORDER

The claim for service connection for residuals, injury right forefoot is dismissed.  

The claim for service connection for residuals, left foot injury, is dismissed.

The claim for service connection for residuals, right hip injury, is dismissed.  

The claim for service connection for residuals, left hip strain, is dismissed.  

The claim for service connection for residuals, injury, right leg, is dismissed.

The claim for service connection for residuals, injury, left leg, is dismissed.  

The claim for service connection for residuals, injury right shin, is dismissed.

The claim for service connection for residuals, injury left shin, is dismissed.  

The claim for service connection for a right elbow disability is dismissed.

The claim for service connection for residuals, low back pain is dismissed. 

The claim for service connection for residuals, injury right 4th toe is dismissed.

The claim for service connection for unstable balance is dismissed.

The claim for service connection for a left elbow disability is dismissed.

The claim for service connection for a right shoulder disability is dismissed.

The claim for service connection for a left shoulder disability is dismissed.

The claim for service connection for a right wrist disability is dismissed.

The claim for service connection for a left wrist disability is dismissed.

The claim for service connection for residuals, injury right ankle is dismissed.

The claim for service connection for residuals, left ankle inversion injury is dismissed.

The claim of entitlement to TDIU is dismissed.  

New and material having been received, the claim of entitlement to service connection for rheumatoid arthritis is reopened; to that extent only, the claim is allowed.





REMAND

Additional development is necessary with respect to the Veteran's claim for service connection for rheumatoid arthritis and bilateral knee disabilities.

As noted above, at the hearing, the Veteran expressed her contention that she began having rheumatoid arthritis pain during service.  Service treatment records reflect that the Veteran was seen in sick call on several occasions with complaints of pain in the hips, knees and ankles.  For example, in June 1988, the Veteran reported leg pain.  She was diagnosed with lower extremity compartment syndrome, exercise induced.  In May 1989, the Veteran reported right hip pain.  In August 1989, the Veteran was seen for ankle sprain.  

The Veteran has not been afforded a VA examination.  The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(1)  (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  Under McLendon, a VA examination is necessary.   
 
The Board notes that the current medical evidence of record includes a May 2009 VA medical opinion that the Veteran's knee disabilities are related to rheumatoid arthritis.  Thus, the Veteran claims of entitlement to service connection for right and left knee disabilities are inextricably intertwined with her claim for service connection for rheumatoid arthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA medical examination to ascertain the etiology of the claimed rheumatoid arthritis and right and left knee disorders.  The claims file must be furnished to the examiner in conjunction with the examination.  After conducting an examination addressing the claimed disabilities, the examiner must provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed rheumatoid arthritis and right and left knee disorders are etiologically related to service.  The examiner must also provide opinions as to whether it is at least as likely as not that the claimed right and left knee disorders are were caused or permanently worsened (i.e., aggravated) by the claimed rheumatoid arthritis.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Following the completion of the requested actions, the claims on appeal must be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded an opportunity to respond.    

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


